NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-3309

                                   EDWARD GOODE,

                                                             Petitioner,

                                            v.

                              DEPARTMENT OF JUSTICE,

                                                             Respondent.


       Stuart A. Kirsch, Assistant General Counsel – Litigation, American Federation of
Government Employees, of Riverdale, Georgia, argued for petitioner. With him on the
brief was Mark D. Roth, General Counsel, of Washington, DC.

       Hilliary A. Stern, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Jeanne E. Davidson, Director, and Todd M.
Hughes, Deputy Director.

Arbitrator’s Decision
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-3309

                                EDWARD GOODE,

                                                            Petitioner,

                                         v.

                           DEPARTMENT OF JUSTICE,

                                                       Respondent.




                                 Judgment
ON APPEAL from the       Arbitrator’s Decision

In CASE NO(S).           FMCS No. 070907-60064-3.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT




DATE:_May 8, 2009                       /s/ Jan Horbaly
                                       Jan Horbaly, Clerk